            Case 2:20-cv-01913-RFB-VCF Document 9 Filed 09/03/21 Page 1 of 3




1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8                                                    ***
9     JONATHAN DONNER,                                    Case No. 2:20-cv-01913-RFB-VCF
10                                          Petitioner,
              v.                                                             ORDER
11

12    STATE OF NEVADA, et. al,
13                                       Respondents.
14

15
            On July 28, 2021, this Court entered a screening order identifying defects in Petitioner’s
16
     initial petition for writ of habeas corpus under 28 U.S.C. § 2254. ECF No. 6. The Court granted
17
     Petitioner leave to file an amended petition to correct the defects. Id. On August 13, 2021,
18
     Petitioner filed his amended pleading. ECF No. 8. Having reviewed the amended petition pursuant
19
     to Habeas Rule 4, the Court will order service upon the Respondents. Respondents will not be
20
     required to respond to the petition at this time, however, as the Court anticipates that, with counsel,
21
     Donner will likely file an amended petition.
22
            The Court will grant Donner’s motion for appointment of counsel. “Indigent state prisoners
23
     applying for habeas corpus relief are not entitled to appointed counsel unless the circumstances of
24
     a particular case indicate that appointed counsel is necessary to prevent due process violations.”
25
     Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986) (citing Kreiling v. Field, 431 F.2d 638, 640
26
     (9th Cir. 1970) (per curiam). The court may, however, appoint counsel at any stage of the
27

28
               Case 2:20-cv-01913-RFB-VCF Document 9 Filed 09/03/21 Page 2 of 3




1    proceedings “if the interests of justice so require.” See 18 U.S.C. § 3006A; see also Rule 8(c),

2    Rules Governing § 2254 Cases; Chaney, 801 F.2d at 1196. It appears likely that there will be

3    relatively complex issues to be addressed at the outset of this case, and it appears that Donner may

4    not be able to adequately litigate those issues without counsel. Therefore, the Court finds that

5    appointment of counsel is in the interests of justice.

6              IT IS THEREFORE ORDERED that Clerk shall electronically serve the amended petition

7    (ECF No. 8) and a copy of this order on the Respondents.

8              IT IS FURTHER ORDERED that the Clerk shall add Aaron D. Ford, Attorney General of

9    the State of Nevada, as counsel for Respondents and provide Respondents an electronic copy of

10   all items previously filed in this case by regenerating the Notice of Electronic Filing to the office

11   of the AG only.

12             IT IS FURTHER ORDERED that Respondents shall have 20 days from the date on which

13   the amended petition is served upon them to appear in this action. Respondents will not be required

14   to respond to the habeas petition at this time.

15             IT IS FURTHER ORDERED that Petitioner’s motion for appointment of counsel (ECF

16   No. 4) is GRANTED. The Federal Public Defender for the District of Nevada (FPD) is appointed

17   to represent Petitioner. If the FPD is unable to represent the Petitioner, due to a conflict of interest

18   or other reason, then alternate counsel will be appointed. In either case, counsel will represent the

19   Petitioner in all federal court proceedings relating to this matter, unless allowed to withdraw.

20             IT IS FURTHER ORDERED that the Clerk shall electronically serve upon the FPD a

21   copy of this order, together with a copy of the amended petition for writ of habeas corpus (ECF

22   No. 8).

23             IT IS FURTHER ORDERED that the FPD shall have 20 days from the date of entry of

24   this order to file a notice of appearance, or to indicate to the Court its inability to represent the

25   Petitioner in this case.

26             IT IS FURTHER ORDERED that the Court will establish a schedule for further

27   proceedings after counsel appear for the Petitioner and the Respondents.

28
                                                        2
           Case 2:20-cv-01913-RFB-VCF Document 9 Filed 09/03/21 Page 3 of 3




1          IT IS FURTHER ORDERED that Petitioner’s motion for case status (ECF No. 7) is

2    DENIED as moot.

3          September 3, 2021.

4
                                                 RICHARD F. BOULWARE, II
5                                                UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                             3
